Citation Nr: 0400442	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-05 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Fayetteville, Arkansas


THE ISSUE

Entitlement to payment or reimbursement for private medical 
expenses incurred from May 28, 2002, to June 5, 2002.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
He died in June 2002.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Fayetteville, 
Arkansas, which denied entitlement to payment or 
reimbursement for private medical expenses incurred at the 
from May 28, 2002, to June 5, 2002.  The appellant 
subsequently perfected an appeal regarding that issue.  
During that stage of the appeal, the VAMC issued a Statement 
of the Case (SOC) in November 2002.  


FINDINGS OF FACT

1.  The veteran incurred medical expenses at a private 
medical facility from May 28, 2002, to June 5, 2002.

2.  VA payment or reimbursement of the costs of the private 
medical care provided from May 28, 2002, to June 5, 2002, was 
not authorized prior to the veteran's undergoing that 
treatment.

3.  The preponderance of the credible and probative evidence 
establishes that the private medical care provided from May 
28, 2002, to June 5, 2002, was not for, or adjunct to, a 
service-connected disability.

4.  There is an approximate balance of positive and negative 
evidence regarding the question of whether the veteran's 
medical condition had stabilized by May 28, 2002, to such a 
degree that he could be safely transferred to a VA medical 
facility.

CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred from May 28, 2002, to June 
5, 2002, reimbursement for such expenses is not warranted.  
38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. § 17.54 (2003).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses, pursuant to 38 U.S.C.A. § 1728, incurred 
from May 28, 2002, through June 5, 2002, have not been met.  
38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. §§ 17.120 (2003).

3.  Giving the benefit of the doubt to the appellant, the 
criteria for entitlement to reimbursement for the reasonable 
value of emergency treatment received from May 28, 2002, to 
June 5, 2002, have been met.  38 U.S.C.A. §§ 1725, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 17.1000-.1008 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000),substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

Although the Secretary has issued implementing regulations, 
setting out specific duties in assisting claimants in 
developing evidence, these regulations are applicable only to 
claims governed by 38 C.F.R. Part 3; thus, those duty-to-
assist regulations do not apply to this case, in which the 
governing substantive regulations reside in Part 17 of 38 
C.F.R.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) 
(Supplementary Information:  Scope and Applicability).  

The Board believes that the Fayetteville VAMC, in the 
November 2002 SOC, set forth the law and facts in a fashion 
that clearly and adequately explained the basis for its 
decision.  The VAMC has obtained the pertinent records for 
the treatment in question which the veteran received.  
Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).



II.  Entitlement to payment or reimbursement for private 
medical expenses incurred from May 28, 2002, to June 5, 2002.

The appellant is seeking reimbursement for the costs of 
medical treatment received by the veteran during an admission 
to Cox North Medical Center from May 28, 2002, through June 
5, 2002.  The record reflects that the veteran came to the 
emergency room of that facility on May 24, 2002, with 
complaints of ventricular tachycardia associated with an 
episode of syncope, which was terminated with a precordial 
thump.  He required intubation at that time.  It was noted 
that he had a history of aortic valve disease and chronic 
obstructive pulmonary disease (COPD).  Records from this 
hospitalization show that the veteran initially made a good 
recovery, with return of sensorium and extubation from a 
ventilator.  Clinical notes show that, on May 28, 2002, he 
was described as "feeling much better".  However, these 
records also show that his condition soon began to 
deteriorate.  By June 2, 2002, the veteran was noted to be 
unresponsive.  In a clinical note dated June 3, 2002, an 
examiner recommended that the veteran's family be consulted 
regarding end-of-life issues.  Thereafter, on June 5, 2002, 
the veteran died.

The record also reflects that the Fee Services department of 
the Fayetteville VAMC received notification of the veteran's 
admission to Cox North Medical Center on May 28, 2002.  On 
May 31, 2002, Fee Services attempted to arrange for a 
transfer of the veteran from Cox North Medical Center, 
although the cost of the ambulance was apparently determined 
to be the responsibility of the veteran.  According to the 
November 2002 SOC, the veteran's family chose not to make 
arrangements for the ambulance transportation, and the 
veteran continued to stay at Cox North Medical Center.  Fee 
Services subsequently approved payment for medical expenses 
incurred from May 24, 2002, to May 27, 2002, but denied 
payment for any expenses incurred on or after May 28, 2002.  
This denial was based upon the findings of a VA physician, 
who had reviewed the veteran's medical records and determined 
that, because the veteran was moved out of the intensive care 
unit (ICU) on May 28, 2002, his condition had stabilized 
enough to be transferred to the Fayetteville VAMC.

The appellant subsequently appealed that decision.  She 
essentially contends that the veteran was not stable enough 
at any point during his hospitalization to be moved from Cox 
North Medical Center to the Fayetteville VAMC.  In support of 
her claim, she submitted a November 2002 letter from Dr. 
D.P., a cardiologist who treated the veteran during his 
admission to Cox North Medical Center.  In this letter, Dr. 
D.P. noted that the veteran had been admitted on May 24th 
with syncope and ventricular tachycardia requiring 
cardiopulmonary resuscitation and mechanical ventilation.  It 
was noted that he also had co-existing problems of severe 
aortic stenosis and severe COPD.  Dr. D.P. indicated that the 
veteran's treating physicians at Cox North Medical Center 
were informed that he was a veteran and that a request had 
been made by VA to transfer the veteran to the Fayetteville 
VAMC.  The physician indicated that they had every intention 
of complying with this request when the veteran was 
considered stable enough for a transfer.  However, the 
physician further indicated that, although the veteran had 
experienced initial improvement from his admission state, and 
that they were able to ween him from the ventilator, at no 
time was he thought to be stable enough to transfer out of 
the hospital without compromising his well-being.  He noted 
that, in fact, the veteran's medical condition subsequently 
took a turn for the worse, and that he continued to 
deteriorate until his death on June 5, 2002.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in January 2002.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In the instant case, it has not been contended that VA 
specifically agreed to pay the medical bills incurred at the 
private facility.  Moreover, specific formalities which must 
be followed under 38 C.F.R. § 17.54 were not complied with 
here, as a result of which proper authorization from VA was 
not obtained.  Accordingly, the Board must conclude that 
prior authorization for the private medical treatment 
received in May 2002 and June 2002 was not obtained pursuant 
to 38 C.F.R. § 17.54, and that payment is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1703.

The U.S. Court of Appeals for Veterans Claims has stated that 
a "second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary 'may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment.'"  
Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a) (emphasis added by the Court).  

Such reimbursement is available only "where - (1) such care 
or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or (D) for any illness, injury, or 
dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment . . . .; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical."  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 
(2003) (formerly 38 C.F.R. § 17.80).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

In this case, the record reflects that the veteran is not 
service-connected for any disability.  Thus, the Board finds 
that the veteran was not treated for a service-connected 
disability from May 2002 to June 2002, nor was the condition 
for which he was treated either associated with, or 
aggravating, an adjudicated service-connected disability.  In 
short, the first criterion for payment or reimbursement of 
unauthorized medical expenses under the regulation at 38 
C.F.R. § 17.120, which implements the statute at 38 U.S.C.A. 
§ 1728, has not been met.  

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, also provides general authority 
for reimbursement for the reasonable value of emergency 
treatment furnished in a non-Department facility to those 
veterans who are active Department health-care participants 
(i.e., enrolled in the annual patient enrollment system and 
recipients of Department hospital, nursing home, or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999).  On 
July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725.  
66 Fed. Reg. 36,467, 36,472.  Those interim regulations are 
now final, and are codified at 38 C.F.R. § 17.1000-.1008 
(2003).  

Under 38 U.S.C.A. § 1725, the term "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent layperson reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1); 38 C.F.R. § 17.1002.  

For the purposes of payment or reimbursement of medical 
expenses under 38 U.S.C.A. § 1725, a medical emergency lasts 
only until such time as the veteran becomes stabilized.  
38 C.F.R. § 17.1002(d).  The term "stabilized" means that 
no material deterioration of the emergency medical condition 
is likely, within reasonable medical probability, to occur if 
the veteran is discharged or transferred to a VA or other 
Federal facility.  38 C.F.R. § 17.1001(d).

The record reflects that the veterans was an active 
Department health-care participant who had received care from 
VA within the 24-month period prior to his May 2002 
admission.  The record also reflects that he and his wife 
were personally liable for the non-VA treatment received from 
May 24, 2002, to June 5, 2002.  Thus, the primary issue that 
must be decided is whether or not the veteran's medical 
condition had stabilized to such a degree by May 28, 2002, 
that the treatment he received on and after that date no 
longer constituted a medical emergency as defined by 
38 U.S.C.A. § 1725.

As discussed in detail above, a VA physician reviewed the 
veteran's medical records in October 2002.  That physician 
concluded that, because the veteran had been moved out of the 
ICU on May 28, 2002, his medical condition had stabilized 
enough to be transferred to the Fayetteville VAMC.  However, 
in his November 2002 letter, Dr. D.P. found that, although 
the veteran had experienced initial improvement from his 
admission state, at no time was he thought to be stable 
enough to transfer out of the hospital without compromising 
his well-being.  The physician further noted that the 
veteran's medical condition subsequently took a turn for the 
worse, and that he continued to deteriorate until his death 
on June 5, 2002.

In view of the foregoing medical opinions, the Board 
concludes that there is an approximate balance of positive 
and negative evidence regarding the question of whether the 
veteran's medical condition had "stabilized" by May 28, 
2002, to such a degree that he could be safely transferred to 
the Fayetteville VAMC.  38 C.F.R. § 17.1001(d).  Therefore, 
resolving reasonable doubt in favor of the appellant, the 
Board concludes that the veteran's medical condition had not 
stabilized by May 28, 2002, and that he continued to receive 
emergency treatment for the purposes of 38 U.S.C.A. § 1725 
until his death on June 5, 2002.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

In short, the Board concludes that the criteria for 
entitlement to reimbursement for the reasonable value of 
emergency treatment from May 28, 2002, to June 5, 2002, have 
been met.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-.1008.  
Accordingly, the benefit sought on appeal is granted.


ORDER

Entitlement to payment or reimbursement for the reasonable 
value of emergency treatment received from May 28, 2002, to 
June 5, 2002, is granted.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



